[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                        For the First Circuit


Nos. 01-2729
     02-1376

                            UNITED STATES,

                         Plaintiff, Appellee,

                                  v.

               ANDREW D. TEMPELMAN; PRISCILLA TEMPELMAN,

                        Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Paul J. Barbadoro, U.S. District Judge]


                                Before

                        Selya, Lynch and Lipez,
                            Circuit Judges.



     Andrew D. Tempelman and Priscilla Tempelman on brief pro se.
     Eileen J. O'Connor, Assistant Attorney General, Thomas J.
Clark and Patricia M. Bowman, Attorneys, Department of Justice, and
Thomas P. Colantuono, United States Attorney, on brief for
appellee.



                           October 10, 2002
              Per Curiam. Last year, this court affirmed a pair of

  rulings in which the district court (1) concluded that the

  appellant taxpayers owed substantial amounts in unpaid federal

  income taxes and (2) authorized a foreclosure sale of their

  property.    See United States v. Tempelman, 12 Fed. Appx. 18,

  2001 WL 725370 (1st Cir. 2001) (per curiam), cert. denied, 122
S. Ct. 842 (2002).   The property has since been sold at public

  auction pursuant to 28 U.S.C. § 2001(a).        In the instant

  appeals, the taxpayers now challenge a trio of orders in which

  the district court (1) confirmed the sale, (2) authorized the

  disbursement of the proceeds, and (3) denied their request for

  "equitable redemption."     We affirm.1

              None of the taxpayers' several assignments of error

  requires extended discussion.      "It is well established that

  confirmation of a judicial sale rests in the sound discretion

  of the district court and will not be disturbed on appeal

  except for abuse."     United States v. Peters, 777 F.2d 1294,

  1298 n.6 (7th Cir. 1985).   Such sales "enjoy a certain favor in

  the law" and will not be overturned "[i]n the absence of


     1
        The government has suggested that, because the sale has
occurred and the proceeds disbursed, one or both of the appeals are
moot. Yet in contrast to cases such as Oakville Dev. Corp. v.
F.D.I.C., 986 F.2d 611 (1st Cir. 1993), and Holloway v. United
States, 789 F.2d 1372 (9th Cir. 1986), the relief sought by the
taxpayers here includes more than just a request to prevent or
overturn the sale. Their challenge to the district court's refusal
to recognize a right of redemption, for example, presents an
ongoing controversy.

                                  -2-
substantial grounds."         Schwartz v. J.R. Cianchette & Sons

Corp., 362 F.2d 500, 505 (1st Cir. 1966); accord, e.g., M.R.R.

Traders, Inc. v. Cave Atlantique, Inc., 788 F.2d 816, 818 (1st

Cir. 1986).     No "substantial grounds" have been cited here.

The taxpayers advance various objections to the manner in which

the sale was conducted. Yet their complaints, in turn, involve

events   that   were    necessitated    by   their     own    conduct   (the

relocated auction site), or that operated to their benefit (the

revised property tax arrangement), or that were trivial (the

timing of the notices; the mistaken listing of the property's

address; the involvement of government counsel at the auction).

Furthermore, the government disclosed all such matters to the

district   court   in   its   motion    to   confirm    the    sale.    The

taxpayers filed their opposition to that motion three days

after a court-imposed deadline (and two days after the court's

ruling).   And neither in that opposition nor on appeal have

they made a colorable showing of prejudice.                    Under these

circumstances, it cannot be said that the court abused its

discretion in confirming the sale.

           We likewise perceive no error in the denial of the

motion for equitable redemption.        As the taxpayers concede, 28

U.S.C. § 2001(a) confers no redemption rights.               Their reliance

on 26 U.S.C. § 6337(b), which applies to property sold under a

levy and distraint proceeding, is misplaced. See, e.g., United


                                  -3-
States v. Heasley, 283 F.2d 422, 427 (8th Cir. 1960); cf. United

States v. Rodgers, 461 U.S. 677, 695-700 (1983) (explaining

distinction between administrative levy and judicial forfeiture

proceedings).   Even if state law redemption rights could be

invoked in this context--a proposition we need not decide--the

timing of the taxpayers' motion would render the relevant New

Hampshire statute inapplicable.     See N.H. Rev. Stat. Ann. §

80:69 (permitting redemption "at any time before a deed ... is

given by the collector").   And the taxpayers' lack of "clean

hands"--as evidenced, inter alia, by their unauthorized refusal

to vacate the premises as ordered--suffices to reject their

appeal to general principles of equity.

          Affirmed.




                              -4-